EXHIBIT 10.1





REGISTRATION RIGHTS AGREEMENT




BY AND AMONG





AGILYSYS, INC.,


MAK CAPITAL FUND L.P.





AND




MAK CAPITAL DISTRESSED DEBT FUND I, LP





Dated as of May 22, 2020





--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
Article I Resale Shelf Registration
1
     
Section 1.1
Resale Shelf Registration Statement
1
Section 1.2
Effectiveness Period
2
Section 1.3
Subsequent Shelf Registration
2
Section 1.4
Supplements and Amendments
2
Section 1.5
Subsequent Holder Notice
2
Section 1.6
Underwritten Offering
3
   
Article II Company Registration
3
     
Section 2.1
Notice of Registration
3
Section 2.2
Underwriting
4
Section 2.3
Right to Terminate Registration
4
   
Article III Additional Provisions Regarding Registration Rights
5
     
Section 3.1
Registration Procedures
5
Section 3.2
Limitation on Subsequent Registration Rights
6
Section 3.3
Expenses of Registration
6
Section 3.4
Information by Holders
7
Section 3.5
Rule 144 Reporting
8
Section 3.6
“Market Stand-Off” Agreement
8
Section 3.7
Insider Trading Policy
8
   
Article IV Indemnification
8
     
Section 4.1
Indemnification by Company
8
Section 4.2
Indemnification by Holders
9
Section 4.3
Notification
10
Section 4.4
Contribution
11
   
Article V Transfer and Termination of Registration Rights
11
     
Section 5.1
Transfer of Registration Rights
11
Section 5.2
Termination of Registration Rights
11
     
Article VI Miscellaneous
 
12
     
Section 6.1
Counterparts
12
Section 6.2
Governing Law; Waiver of Jury Trial.
12
Section 6.3
Entire Agreement; No Third Party Beneficiary
13
Section 6.4
Expenses
13
Section 6.5
Notices
13





i

--------------------------------------------------------------------------------



Section 6.6
Successors and Assigns
14
Section 6.7
Headings
14
Section 6.8
Amendments and Waivers
14
Section 6.9
Interpretation; Absence of Presumption
14
Section 6.10
Severability
15





ii

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of May
22, 2020, by and among Agilysys, Inc., an Ohio corporation (including its
successors and permitted assigns, the “Company”), and MAK Capital Fund L.P., a
Bermuda Islands limited partnership and MAK Capital Distressed Debt Fund I, LP,
a Delaware limited partnership (together, the “Investors”).  Capitalized terms
used but not defined elsewhere herein are defined in Exhibit A.
The Company has entered into an Investment Agreement, dated as of May 11, 2020
(as amended from time to time, the “Investment Agreement”), with MAK Capital One
L.L.C., a Delaware limited liability company, pursuant to which the Company is
selling to the Investors, and the Investors are purchasing from the Company,
1,735,457 shares of the Series A Convertible Preferred Stock, which is
convertible into shares of Common Stock.
As a condition to each of the parties’ obligations under the Investment
Agreement, the Company and the Investors are entering into this Agreement for
the purpose of granting certain registration and other rights to the Investors.
In consideration of the premises and the mutual representations, warranties,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
ARTICLE I
RESALE SHELF REGISTRATION
Section 1.1          Resale Shelf Registration Statement.  Subject to the other
applicable provisions of this Agreement, the Company shall use its reasonable
best efforts to file within three (3) months of the date hereof a registration
statement covering the sale or distribution from time to time by the Holders, on
a delayed or continuous basis pursuant to Rule 415 of the Securities Act of all
of the Registrable Securities on Form S-3 (except if the Company is not then
eligible to register for resale the Registrable Securities on Form S-3, then
such registration shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by such Holders in
accordance with any reasonable method of distribution elected by the Holders)
(the “Resale Shelf Registration Statement” and such registration, the “Resale
Shelf Registration”), and if the Company is a WKSI as of the filing date, the
Resale Shelf Registration Statement shall be an Automatic Shelf Registration
Statement. If the Resale Shelf Registration Statement is not an Automatic Shelf
Registration Statement, then the Company shall use its reasonable best efforts
to cause such Resale Shelf Registration Statement to be declared effective by
the Commission as promptly as practicable after the filing thereof, but in any
event prior to the six (6) month anniversary of the date of this Agreement.  A
Resale Shelf Registration Statement when declared effective (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading (and, in the case of any prospectus
contained in such Resale Shelf Registration Statement, in the light of the
circumstances under which a statement is made). As soon as practicable following
the date that a Resale Shelf Registration Statement becomes effective, but in

--------------------------------------------------------------------------------

any event within three (3) business days after such date, the Company shall
provide the Holders with written notice of the effectiveness of such Resale
Shelf Registration Statement.
Section 1.2          Effectiveness Period.  Once declared effective, the Company
shall, subject to the other applicable provisions of this Agreement, use its
reasonable best efforts to cause the Resale Shelf Registration Statement to be
continuously effective and usable until such time as there are no longer any
Registrable Securities (the “Effectiveness Period”).
Section 1.3          Subsequent Shelf Registration.  If any Shelf Registration
ceases to be effective under the Securities Act for any reason at any time
during the Effectiveness Period, the Company shall use its reasonable best
efforts to promptly cause such Shelf Registration to again become effective
under the Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Shelf Registration), and in any event shall
within thirty (30) days of such cessation of effectiveness, amend such Shelf
Registration in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration or, file an
additional registration statement (a “Subsequent Shelf Registration”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by Holders thereof of
all securities that are Registrable Securities as of the time of such filing. 
If a Subsequent Shelf Registration is filed, the Company shall use its
reasonable best efforts to (a) cause such Subsequent Shelf Registration to
become effective under the Securities Act as promptly as is reasonably
practicable after such filing, but in no event later than the date that is
ninety (90) days after such Subsequent Shelf Registration is filed and (b) keep
such Subsequent Shelf Registration (or another Subsequent Shelf Registration)
continuously effective until the end of the Effectiveness Period.  Any such
Subsequent Shelf Registration shall be a Registration Statement on Form S-3 to
the extent that the Company is eligible to use such form, and if the Company is
a WKSI as of the filing date, such Registration Statement shall be an Automatic
Shelf Registration Statement.  Otherwise, such Subsequent Shelf Registration
shall be on another appropriate form and shall provide for the registration of
such Registrable Securities for resale by such Holders in accordance with any
reasonable method of distribution elected by the Holders. A Subsequent Shelf
Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of any prospectus contained
in such Subsequent Shelf Registration Statement, in the light of the
circumstances under which a statement is made). As soon as practicable following
the date that a Subsequent Shelf Registration Statement becomes effective, but
in any event within three (3) business days after such date, the Company shall
provide the Holders with written notice of the effectiveness of such Subsequent
Shelf Registration Statement.
Section 1.4          Supplements and Amendments.  The Company shall supplement
and amend any Shelf Registration if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration or if required by the Securities Act or as reasonably
requested by the Holders covered by such Shelf Registration.
Section 1.5          Subsequent Holder Notice.  If a Person becomes a Holder of
Registrable Securities after a Shelf Registration becomes effective under the
Securities Act, the Company
2

--------------------------------------------------------------------------------

shall, as promptly as is reasonably practicable following delivery of written
notice to the Company of such Person becoming a Holder and requesting for its
name to be included as a selling securityholder in the prospectus related to the
Shelf Registration (a “Subsequent Holder Notice”):
(a)          if required and permitted by applicable law, file with the
Commission a supplement to the related prospectus or a post-effective amendment
to the Shelf Registration so that such Holder is named as a selling
securityholder in the Shelf Registration and the related prospectus in such a
manner as to permit such Holder to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law; provided, however,
that the Company shall not be required to file more than one post-effective
amendment or a supplement to the related prospectus for such purpose in any
45-day period;
(b)          if, pursuant to Section 1.5(a), the Company shall have filed a
post-effective amendment to the Shelf Registration, use its reasonable best
efforts to cause such post-effective amendment to become effective under the
Securities Act as promptly as is reasonably practicable, but in any event by the
date that is ninety (90) days after the date such post-effective amendment is
required by Section 1.5(a) to be filed; and
(c)          notify such Holder as promptly as is reasonably practicable after
the effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 1.5(a), but in any event within three (3) business days
after such date.
Section 1.6          Underwritten Offering.  The Holders of a majority of the
Registrable Securities may on up to two (2) occasions after the Resale Shelf
Registration Statement becomes effective deliver a written notice to the Company
specifying that the sale of some or all of the Registrable Securities subject to
the Shelf Registration, reasonably expected not to be less than fifteen million
dollars ($15,000,000) offering amount of Registrable Securities, is intended to
be conducted through an underwritten offering (the “Underwritten Offering”).  In
the event of an Underwritten Offering:
(a)          The Company and the Holders shall mutually select the managing
underwriter or underwriters to administer the Underwritten Offering.
(b)          Notwithstanding any other provision of this Section 1.6, if the
managing underwriter or underwriters of a proposed Underwritten Offering advises
the Board of Directors of the Company that in its or their opinion the number of
Registrable Securities requested to be included in such Underwritten Offering
exceeds the number which can be sold in such Underwritten Offering without
adversely affecting the distribution of the Registrable Securities being
offered, the Registrable Securities shall be included on a pro rata basis upon
the number of securities that each Holder shall have requested to be included in
such offering.  If any Holder disapproves of the terms of any such underwriting,
such Holder may elect to withdraw therefrom by written notice to the Company and
the managing underwriter or underwriters.
ARTICLE II
COMPANY REGISTRATION
Section 2.1          Notice of Registration.  If at any time or from time to
time the Company shall determine to file a registration statement for an
underwritten public offering of its Common
3

--------------------------------------------------------------------------------

Stock (for the avoidance of doubt, the following will not apply to any
registration statement filed on a Form S-4, Form S-8 or any successor forms),
the Company will:
(a)          promptly give to each Holder written notice thereof; and
(b)          subject to Section 2.2, include in such registration and
underwritten offering (and any related qualification under blue sky laws or
other compliance) all the Registrable Securities specified in a written request
or requests made within ten (10) days after receipt of such written notice from
the Company by any Holder.
Section 2.2          Underwriting.  The right of any Holder to registration
pursuant to Section 1.6 or this Article II shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of Registrable
Securities in the underwriting to the extent provided herein.  Each Holder
proposing to distribute its securities through such underwriting shall (together
with the Company and the other holders distributing their securities through
such underwriting) enter into and perform such Holder’s obligations under an
underwriting agreement with the managing underwriter selected for such
underwriting by the Company or by the stockholders of the Company who have the
right to select the underwriters (such underwriting agreement to be in the form
negotiated by the Company or such stockholders, as the case may be). 
Notwithstanding any other provision of this Article II, if the managing
underwriter or underwriters of a proposed underwritten offering with respect to
which Holders of Registrable Securities have exercised their piggyback
registration rights advise the Board of Directors of the Company that in its or
their opinion the number of Registrable Securities requested to be included in
the offering thereby and all other securities proposed to be sold in the
offering exceeds the number which can be sold in such underwritten offering
without adversely affecting the distribution of the securities proposed to be
sold in the offering, the Registrable Securities and such other securities to be
included in such underwritten offering shall be allocated, (a) first, (i) in the
event such offering was initiated by the Company, up to the total number of
securities that the Company has requested to be included in such registration
and (ii) in the event such offering was initiated by the holders of securities
(other than the Holders) who have exercised their demand registration rights, up
to the total number of securities that such holders of such securities have
requested to be included in such offering, (b) second, and only if all the
securities referred to in clause (a) have been included, up to the total number
of securities that the Holders and other holders of securities that have
contractual rights to be included in such registration have requested to be
included in such offering (pro rata based upon the number of securities that
each of them shall have requested to be included in such offering) and (c)
third, and only if all the securities referred to in clause (b) have been
included, all other securities proposed to be included in such offering that, in
the opinion of the managing underwriter or underwriters can be sold without
having such adverse effect.  If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter or underwriters.  Any securities
excluded or withdrawn from such underwriting shall be withdrawn from such
registration.
Section 2.3          Right to Terminate Registration.  The Company or the
holders of securities who have caused a registration statement to be filed as
contemplated by this Article II, as the case may be, shall have the right to
have any registration initiated by it or them under this Article II terminated
or withdrawn prior to the effectiveness thereof, whether or not any Holder has
elected to include securities in such registration.
4

--------------------------------------------------------------------------------

ARTICLE III
ADDITIONAL PROVISIONS REGARDING REGISTRATION RIGHTS
Section 3.1           Registration Procedures.  In the case of each registration
effected by the Company pursuant to Article I or II, the Company will keep each
Holder participating in such Registration reasonably informed as to the status
thereof and, at its expense, the Company will:
(a)          prepare and file with the Commission a registration statement with
respect to such securities in accordance with the applicable provisions of this
Agreement;
(b)          prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to such registration statement and
the prospectus used in connection with such registration statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement and as
may be necessary to keep the registration statement continuously effective for
the period set forth in this Agreement;
(c)          furnish to the Holders participating in such registration and to
their legal counsel copies of the registration statement proposed to be filed,
provide such Holders and their legal counsel the reasonable opportunity to
review and comment on such registration statement, and not file any registration
statement or amendment or supplement thereto in a form to which legal counsel
reasonably objects in writing. The Company shall not submit a request for
acceleration of the effectiveness of a registration statement or any amendment
or supplement thereto without the prior approval of legal counsel, which consent
shall not be unreasonably withheld;
(d)         furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus and final prospectus as
the such underwriters may reasonably request in order to facilitate the public
offering of such securities;
(e)          use reasonable best efforts to notify each Holder of Registrable
Securities covered by such registration statement at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
Company’s knowledge of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading or incomplete in the light of the circumstances then existing, and,
subject to Section 3.1(j), at the request of any such Holder, prepare promptly
and furnish to such Holder a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchaser of such shares, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;
(f)           use reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by the Holders;
provided, however, that the Company shall not be
5

--------------------------------------------------------------------------------

required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;
(g)          in the event that the Registrable Securities are being offered in
an underwritten public offering, enter into and perform its obligations under an
underwriting agreement in accordance with the applicable provisions of this
Agreement;
(h)          use reasonable best efforts to furnish, on the date that such
Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and (ii)
a letter dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the underwriters;
(i)          use reasonable best efforts to cause all Registrable Securities
covered by an effective Registration Statement to be listed on any securities
exchange on which the Common Stock is then listed; and
(j)          notwithstanding any other provision of this Agreement, if the Board
of Directors of the Company has determined in good faith that the disclosure
necessary for continued use of the prospectus and registration statement by the
Holders could be materially detrimental to the Company, the Company shall have
the right not to file or not to cause the effectiveness of any registration
covering any Registrable Securities and to suspend the use of the prospectus and
the registration statement covering any Registrable Security for such period of
time as its use would be materially detrimental to the Company by delivering
written notice of such suspension to all Holders listed on the Company’s
records; provided, however, that in any 12-month period the Company may exercise
the right to such suspension not more than twice.  From and after the date of a
notice of suspension under this Section 3.1(j), each Holder agrees not to use
the prospectus or registration statement until the earlier of (i) notice from
the Company that such suspension has been lifted or (ii) the day following the
ninetieth (90th) day of suspension within any 12-month period.
Section 3.2          Limitation on Subsequent Registration Rights.  From and
after the date hereof, the Company shall not enter into any agreement granting
any holder or prospective holder of any securities of the Company registration
rights with respect to such securities that conflict with the rights granted to
the Holders herein, without the prior written consent of Holders of a majority
of the Registrable Securities.  It is agreed that the granting of pro rata
registration rights to any other investor in the Company shall not be considered
to conflict with the rights granted to the Holders herein.
Section 3.3          Expenses of Registration.  All Registration Expenses
incurred in connection with any registration pursuant to Article I or II shall
be borne by the Company.  All Selling Expenses relating to securities registered
on behalf of the Holders shall be borne by the Holders of the registered
securities included in such registration. The Company shall also reimburse the
Holders for the fees and disbursements of legal counsel in connection with
registration, filing or
6

--------------------------------------------------------------------------------

qualification pursuant to Article I or II of this Agreement which amount shall
be limited to twenty-five thousand dollars ($25,000) for each such registration,
filing or qualification or, in the case of an underwritten offering, fifty
thousand dollars ($50,000).
Section 3.4           Information by Holders.  The Holder or Holders of
Registrable Securities included in any registration shall furnish to the Company
such information regarding such Holder or Holders and their Affiliates, the
Registrable Securities held by them and the distribution proposed by such Holder
or Holders and their Affiliates as the Company may reasonably request in writing
and as shall be required in connection with any registration, qualification or
compliance referred to in this Agreement.  It is understood and agreed that the
obligations of the Company under Article I or II are conditioned on the timely
provisions of the foregoing information by such Holder or Holders and, without
limitation of the foregoing, will be conditioned on compliance by such Holder or
Holders with the following:
(a)          such Holder or Holders will, and will cause their respective
Affiliates to, cooperate with the Company in connection with the preparation of
the applicable registration statement, and for so long as the Company is
obligated to keep such registration statement effective, such Holder or Holders
will and will cause their respective Affiliates to, provide to the Company, in
writing and in a timely manner, for use in such registration statement (and
expressly identified in writing as such), all information regarding themselves
and their respective Affiliates and such other information as may be required by
applicable law to enable the Company to prepare such registration statement and
the related prospectus covering the applicable Registrable Securities owned by
such Holder or Holders and to maintain the currency and effectiveness thereof;
(b)        during such time as such Holder or Holders and their respective
Affiliates may be engaged in a distribution of the Registrable Securities, such
Holder or Holders will, and they will cause their Affiliates to, comply with all
laws applicable to such distribution, including Regulation M promulgated under
the Exchange Act, and, to the extent required by such laws, will, and will cause
their Affiliates to, among other things: (i) not engage in any stabilization
activity in connection with the securities of the Company in contravention of
such laws; (ii) distribute the Registrable Securities acquired by it solely in
the manner described in the applicable registration statement; and (iii) if
required by applicable law, cause to be furnished to each agent or broker-dealer
to or through whom such Registrable Securities may be offered, or to the offeree
if an offer is made directly by such Holder or Holders or their respective
Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;
(c)          such Holder or Holders shall, and they shall cause their respective
Affiliates to, permit the Company and its representatives and agents to examine
such documents and records and will supply in a timely manner any information as
they may be reasonably request to provide in connection with the offering or
other distribution of Registrable Securities by such Holder or Holders; and
(d)          on receipt of written notice from the Company of the happening of
any of the events specified in Section 3.1(i), or that requires the suspension
by such Holder or Holders and their respective Affiliates of the distribution of
any of the Registrable Securities owned by
7

--------------------------------------------------------------------------------

such Holder or Holders, then such Holders shall, and they shall cause their
respective Affiliates to, cease offering or distributing the Registrable
Securities owned by such Holder or Holders until the offering and distribution
of the Registrable Securities owned by such Holder or Holders may recommence in
accordance with the terms hereof and applicable law.
Section 3.5           Rule 144 Reporting.  With a view to making available the
benefits of Rule 144 to the Holders, the Company agrees that, for so long as a
Holder owns Registrable Securities, the Company will use reasonable best efforts
to:
(a)          file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and
(b)          so long as a Holder owns any Restricted Securities, furnish (i)  to
the Holder forthwith upon written request a written statement by the Company as
to its compliance with the reporting requirements of the Exchange Act and (ii)
unless otherwise available via the Commission’s EDGAR filing system (or any
successor system), to such Holder forthwith upon request a copy of the most
recent annual or quarterly report of the Company, and such other reports and
documents so filed as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing such Holder to sell any such
securities without registration.
Section 3.6          “Market Stand-Off” Agreement.  The Holders shall not sell,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to, any Common Stock (or other securities of the Company) held by
the Holders (other than those included in the registration) for a period
specified by the representatives of the managing underwriter or underwriters of
Common Stock (or other securities of the Company convertible into Common Stock)
not to exceed ten (10) days prior and ninety (90) days following any registered
public sale of securities by the Company in which the Company gave the Holders
an opportunity to participate in accordance with Article II.  Each of the
Holders also shall execute and deliver any “lock-up” agreement reasonably
requested by the representatives of any underwriters of the Company; provided,
that, notwithstanding the foregoing, the duration of the foregoing restrictions
shall be no longer than the duration of the shortest restriction generally
imposed by the underwriters on the Company or the officers, directors or any
other Affiliate of the Company on whom a restriction is imposed.
Section 3.7          Insider Trading Policy.  So long as any designee or nominee
of the Holders or their Affiliates sits on the Board of Directors of the
Company, the Holders shall, and shall cause their Affiliates, to comply with the
Company’s insider trading policy, including by not trading in the Company’s
securities during any “black-out” or “closed window” imposed thereunder.
ARTICLE IV
INDEMNIFICATION
Section 4.1          Indemnification by Company.  To the extent permitted by
applicable law, the Company will, with respect to any Registrable Securities as
to which registration or qualification or compliance under applicable “blue sky”
laws has been effected pursuant to this Agreement, indemnify each Holder, each
Holder’s current and former officers, directors, partners
8

--------------------------------------------------------------------------------

and members, and each Person controlling such Holder within the meaning of
Section 15 of the Securities Act, and each underwriter thereof, if any, and each
Person who controls any such underwriter within the meaning of Section 15 of the
Securities Act (collectively, the “Company Indemnified Parties”), against all
expenses, claims, losses, damages and liabilities, joint or several, (or actions
in respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Company of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities laws applicable to the Company
in connection with any such registration, and the Company will reimburse each of
the Company Indemnified Parties for any reasonable legal and any other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action, as such expenses are incurred. 
The indemnity agreement contained in this Section 4.1 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld, conditioned or delayed), nor shall
the Company be liable to a Holder in any such case for any such loss, claim,
damage, liability or action (a) to the extent that it arises out of or is based
upon a violation or alleged violation of any state or federal law (including any
claim arising out of or based on any untrue statement or alleged untrue
statement or omission or alleged omission in the registration statement or
prospectus) which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
or on behalf of any Holder or (b) in the case of a sale directly by a Holder of
Registrable Securities (including a sale of such Registrable Securities through
any underwriter retained by such Holder engaging in a distribution solely on
behalf of such Holder), such untrue statement or alleged untrue statement or
omission or alleged omission was corrected in a final or amended prospectus, and
such Holder failed to deliver a copy of the final or amended prospectus at or
prior to the confirmation of the sale of the Registrable Securities to the
Person asserting any such loss, claim, damage or liability in any case in which
such delivery is required by the Securities Act.  Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
such Company Indemnified Party, and shall survive the transfer of such
securities by such Holder.
Section 4.2          Indemnification by Holders.  To the extent permitted by
applicable law, each Holder will, if Registrable Securities held by such Holder
are included in the securities as to which such registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify,
severally and not jointly, the Company, each of its directors, officers,
partners and members, each underwriter, if any, of the Company’s securities
covered by such a registration, each Person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, and each
other Holder and each of such Holder’s officers, directors, partners and members
and each Person controlling such Holder within the meaning of Section 15 of the
Securities Act (collectively, the “Holder Indemnified Parties”), against all
expenses, claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any
9

--------------------------------------------------------------------------------

omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or any violation by such
Holder of any rule or regulation promulgated under the Securities Act, Exchange
Act or state securities law applicable to such Holder, and will reimburse each
of the Holder Indemnified Parties for any reasonable legal or any other expenses
reasonably incurred in connection with investigating, preparing or defending any
such claim, loss, damage, liability or action, as such expenses are incurred, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by such Holder and stated to be specifically for use therein, provided,
however, that in no event shall any indemnity under this Section 4.2 payable by
a Holder exceed the amount by which the net proceeds actually received by such
Holder from the sale of Registrable Securities included in such registration
exceeds the amount of any other losses, expenses, settlements, damages, claims
and liabilities that such Holder has been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission or
violation.  The indemnity agreement contained in this Section 4.2 shall not
apply to amounts paid in settlement of any loss, claim, damage, liability or
action if such settlement is effected without the prior written consent of the
applicable Holder (which consent shall not be unreasonably withheld, conditioned
or delayed), nor shall the Holder be liable for any such loss, claim, damage,
liability or action where such untrue statement or alleged untrue statement or
omission or alleged omission was corrected in a final or amended prospectus, and
the Company or the underwriters failed to deliver a copy of the final or amended
prospectus at or prior to the confirmation of the sale of the Registrable
Securities to the Person asserting any such loss, claim, damage or liability in
any case in which such delivery is required by the Securities Act
Section 4.3          Notification.  Each party entitled to indemnification under
this Article IV (the “Indemnified Party”) shall give notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld, conditioned or delayed), and the Indemnified Party
may participate in such defense at such party’s expense; provided, further,
however, that an Indemnified Party (together with all other Indemnified Parties)
shall have the right to retain one (1) separate counsel, with the reasonable
fees and expenses to be paid by the Indemnifying Party, if representation of
such Indemnified Party by the counsel retained by the Indemnifying Party would
be inappropriate due to conflicting interests between such Indemnified Party and
any other party represented by such counsel in such proceeding.  The failure of
any Indemnified Party to give notice as provided herein shall relieve the
Indemnifying Party of its obligations under this Article IV, only to the extent
that, the failure to give such notice is materially prejudicial or harmful to an
Indemnifying Party’s ability to defend such action.  No Indemnifying Party, in
the defense of any such claim or litigation, shall, except with the prior
written consent of each Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation.  The
indemnity agreements contained in this Article IV shall not apply to amounts
paid in settlement of
10

--------------------------------------------------------------------------------

any loss, claim, damage, liability or action if such settlement is effected
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, conditioned or delayed.  The indemnification set
forth in this Article IV shall be in addition to any other indemnification
rights or agreements that an Indemnified Party may have.
Section 4.4          Contribution.  If the indemnification provided for in this
Article IV is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party, other than pursuant to its terms, with respect to any claim,
loss, damage, liability or action referred to therein, then, subject to the
limitations contained in Article IV, the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such claim, loss,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other in connection with the actions that resulted in such claims,
loss, damage, liability or action, as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Company and the Holders agree that it would not be
just and equitable if contribution pursuant to this Section 4.4 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 4.4.  In no event shall any
Holder's contribution obligation under this Section 4.4 exceed the amount by
which the net proceeds actually received by such Holder from the sale of
Registrable Securities included in such registration exceeds the amount of any
other losses, expenses, settlements, damages, claims and liabilities that such
Holder has been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission or violation.  No Person guilty of
fraudulent misrepresentation (within the meaning of the Securities Act) shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation.
ARTICLE V
TRANSFER AND TERMINATION OF REGISTRATION RIGHTS
Section 5.1          Transfer of Registration Rights.  The rights to cause the
Company to register securities granted to a Holder under this Agreement may be
assigned to one or more transferees or assignees of Registrable Securities in
connection with any transfer or assignment of Registrable Securities in
accordance with the Investment Agreement; provided, however, that (a) such
transfer may otherwise be effected in accordance with applicable securities
laws, (b) prior written notice of such assignment is given to the Company, and
(c) such transferee or assignee agrees in writing to be bound by, and subject
to, this Agreement as a “Holder” pursuant to a written instrument in form and
substance reasonably acceptable to the Company.
Section 5.2           Termination of Registration Rights.  The rights of any
particular Holder to cause the Company to register securities under Articles I
and II shall terminate with respect to such Holder upon the date upon which such
Holder no longer holds any Registrable Securities.
11

--------------------------------------------------------------------------------

ARTICLE VI
MISCELLANEOUS.
Section 6.1          Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and will become effective when one or more counterparts have been signed by a
party and delivered to the other parties.  Copies of executed counterparts
transmitted by telecopy, telefax or other electronic transmission service shall
be considered original executed counterparts for purposes of this Section 6.1,
provided that receipt of copies of such counterparts is confirmed.
Section 6.2          Governing Law; Waiver of Jury Trial.
(a)          This Agreement shall be governed by, and construed in accordance
with, the laws of the state of New York, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the state of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of New York.
(b)          Any dispute relating hereto shall be heard first in any state or
federal court located in the state of New York (each a “Chosen Court” and
collectively, the “Chosen Courts”), and the parties agree to the exclusive
jurisdiction and venue of the Chosen Courts.  Such Persons further agree that
any proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby or by any matters related to the foregoing (the “Applicable
Matters”) shall be brought exclusively in a Chosen Court, and that any
proceeding arising out of this Agreement or any other Applicable Matter shall be
deemed to have arisen from a transaction of business in the state of New York,
and each of the foregoing Persons hereby irrevocably consents to the
jurisdiction of such Chosen Courts in any such proceeding and irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
that such Person may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such Chosen Court or that any such
proceeding brought in any such Chosen Court has been brought in an inconvenient
forum.
(c)          Such Persons further covenant not to bring a proceeding with
respect to the Applicable Matters (or that could affect any Applicable Matter)
other than in such Chosen Court and not to challenge or enforce in another
jurisdiction a judgment of such Chosen Court.
(d)          Process in any such proceeding may be served on any Person with
respect to such Applicable Matters anywhere in the world, whether within or
without the jurisdiction of any such Chosen Court.  Without limiting the
foregoing, each such Person agrees that service of process on such party as
provided in Section 6.5 shall be deemed effective service of process on such
Person.
(e)        Waiver of Jury Trial.  EACH PARTY HERETO, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS
12

--------------------------------------------------------------------------------

AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.
Section 6.3          Entire Agreement; No Third Party Beneficiary.  This
Agreement and the other Transaction Documents (as defined in the Investment
Agreement) contain the entire agreement by and among the parties with respect to
the subject matter hereof and all prior negotiations, writings and
understandings relating to the subject matter of this Agreement.  Except as
provided in Article IV, this Agreement is not intended to confer upon any Person
not a party hereto (or their successors and permitted assigns) any rights or
remedies hereunder.
Section 6.4          Expenses.  Except as provided in Section 3.3, all fees,
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including accounting and legal fees shall be
paid by the party incurring such expenses.
Section 6.5          Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given or made as follows:  (a) if sent by registered or certified
mail in the United States return receipt requested, upon receipt; (b) if sent by
nationally recognized overnight air courier, one (1) business day after mailing;
(c) if sent by e-mail transmission, with a copy sent on the same day in the
manner provided in Section 6.5(a) or (b), when transmitted and receipt is
confirmed; and (d) if otherwise actually personally delivered, when delivered,
provided, that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any party
shall provide by like notice to the other Parties to this Agreement:
If to the Company, to:
Agilysys, Inc.
1000 Windward Concourse
Suite 250
Alpharetta, Georgia 30005
Attention:  Kyle C. Badger
Email: kyle.badger@agilysys.com


with a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Ross A. Fieldston
      Jeffrey D. Marell
Email:  rfieldston@paulweiss.com
jmarell@paulweiss.com


If to a Purchaser, to:
MAK Capital One L.L.C.
Attn: Michael A. Kaufman
E-mail: kaufman@makcap.com
13

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:
Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, TX 77002-5200
Attention:  Christopher E. Centrich
E-mail:  ccentrich@akingump.com


Section 6.6          Successors and Assigns.  This Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  Except as provided in Section 5.1, no
assignment of this Agreement or of any rights or obligations hereunder may be
made by any party hereto without the prior written consent of the other parties
hereto. Any purported assignment or delegation in violation of this Agreement
shall be null and void ab initio.
Section 6.7           Headings.  The Section, Article and other headings
contained in this Agreement are inserted for convenience of reference only and
will not affect the meaning or interpretation of this Agreement.
Section 6.8          Amendments and Waivers.  This Agreement may not be modified
or amended except by an instrument or instruments in writing signed by the
Company and the Holders of a majority of the Registrable Securities outstanding
at the time of such amendment.  Any party hereto may, only by an instrument in
writing, waive compliance by any other party or parties hereto with any term or
provision hereof on the part of such other party or parties hereto to be
performed or complied with.  No failure or delay of any party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor will any single
or partial exercise of any right or power, or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The waiver by any party
hereto of a breach of any term or provision hereof shall not be construed as a
waiver of any subsequent breach.  The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.
Section 6.9           Interpretation; Absence of Presumption.
(a)          For the purposes hereof:  (i) words in the singular shall be held
to include the plural and vice versa and words of one gender shall be held to
include the other gender as the context requires; (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and paragraph references are
to the Sections and paragraphs in this Agreement unless otherwise specified;
(iii) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified; and (iv) the word “or” shall
not be exclusive.
(b)          With regard to each and every term and condition of this Agreement,
the parties hereto understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and if at any time the parties hereto desire
or are required to interpret or construe any
14

--------------------------------------------------------------------------------

such term or condition, no consideration will be given to the issue of which
party hereto actually prepared, drafted or requested any term or condition of
this Agreement.
Section 6.10          Severability.  Any provision hereof that is held to be
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, shall be ineffective only to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof, provided, however, that the parties will attempt in good
faith to reform this Agreement in a manner consistent with the intent of any
such ineffective provision for the purpose of carrying out such intent.
(The next page is the signature page)


15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.
 
 
AGILYSYS, INC.
 
 
 
 
 
 
 
By:
/s/ Kyle C. Badger
 
 
 
Name: Kyle C. Badger
 
 
 
Title: SVP, General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
MAK Capital Fund L.P.
 
 
 
 
 
 
 
 
By:
/s/ Michael A. Kaufman
 
 
 
Name: Michael A. Kaufman
 
 
 
Title: Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
MAK Capital Distressed Debt Fund I, LP
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael A. Kaufman
 
 
 
Name: Michael A. Kaufman
 
 
 
Title: Chief Executive Officer
 







[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

EXHIBIT A
DEFINED TERMS
The following capitalized terms have the meanings indicated:
“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.
“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.
“Commission” means the Securities and Exchange Commission.
“Common Stock” means the Company’s common stock, without par value.
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations of the
Commission thereunder, all as the same shall be in effect from time to time.
“Holder” means (a) any Investor holding Registrable Securities and (b) any
transferee or assignee to which the rights under this Agreement have been
transferred in accordance with Section 5.1.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
legal entity, or any government or governmental agency or authority.
“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.
“Registration Expenses” means all expenses incurred by the Company in complying
with Articles I and II, including, without limitation, all registration,
qualification, listing and filing fees, printing expenses, escrow fees, fees and
disbursements of counsel for the Company, blue sky fees and expenses, and the
expense of any special audits incident to or required by any such registration;
provided, however, that Registration Expenses shall not include any Selling
Expenses.
“Registrable Securities” means (a) any shares of Common Stock actually issued
upon conversion of the Series A Convertible Preferred Stock, and (b) any Common
Stock or other securities actually issued in respect of the securities described
in clause (a) above or this clause (b) upon any stock split, stock dividend,
recapitalization, reclassification, merger, consolidation or similar event or
otherwise; provided, however, that the securities described in clauses (a) and
(b) above shall only be treated as Registrable Securities until the earliest
of:  (i) the date on which such security has been registered under the
Securities Act and disposed of in accordance with an effective Registration
Statement relating thereto; (ii) the date on which such security has been sold
pursuant to Rule 144 and the security is no longer a Restricted Security; (iii)
the date on which all Registrable Securities owned by the Holder thereof may be
resold without volume or other restrictions during any and all three-month
periods pursuant to Rule 144; or (iv) the date on which
A-1

--------------------------------------------------------------------------------

such security is transferred in a transaction pursuant to which the registration
rights are not also assigned in accordance with Section 5.1.
“Restricted Securities” means any Common Stock required to bear the legend set
forth in Section 4.2(a) of the Investment Agreement.
“Rule 144” means Rule 144 promulgated under the Securities Act and any successor
provision.
“Rule 405” means Rule 405 promulgated under the Securities Act and any successor
provision.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder or any similar federal statute and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the time.
“Selling Expenses” means (a) all underwriting discounts, selling commissions and
stock transfer taxes applicable to the securities registered by the Holders, and
(b) the fees and expenses of any counsel to the Holders in excess of those fees
set forth in Section 3.3.
“Series A Convertible Preferred Stock” means the Company’s Series A Serial
Preferred Shares, without par value.
“Shelf Registration” means the Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.
“WKSI” means a “well known seasoned issuer” as defined under Rule 405.
A-2

--------------------------------------------------------------------------------

The following terms are defined in the Sections of this Agreement indicated:
INDEX OF TERMS


Term
Section
Agreement          
Preamble
Applicable Matters          
6.2(b)
Chosen Courts          
6.2(b)
Company          
Preamble
Company Indemnified Parties          
4.1
Effectiveness Period          
1.2
Holder          
5.1
Holder Indemnified Parties          
4.2
Indemnified Party          
4.3
Indemnifying Party          
4.3
Investor          
Preamble
Investment Agreement          
Preamble
Market Stand-Off          
3.6
Resale Shelf Registration          
1.1
Resale Shelf Registration Statement          
1.1
Subsequent Holder Notice          
1.5
Subsequent Shelf Registration          
1.3
Underwritten Offering          
1.6



A-3


--------------------------------------------------------------------------------